Citation Nr: 0118716	
Decision Date: 07/18/01    Archive Date: 07/24/01

DOCKET NO.  00-01 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana

THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for bilateral hearing 
loss disability, and if so, whether service connection is 
warranted.

2.  Entitlement to service connection for tinnitus.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his son

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had verified active duty for training from 
February 25 to August 24, 1961. 

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied service connection for hearing loss 
and for tinnitus.  The veteran testified before a local 
hearing officer in April 2000.  On March 20, 2001, a 
videoconference hearing was held before the undersigned 
Member of the Board, who was designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7107 (West Supp. 2000). 

At the time of the veteran's videoconference hearing before 
the undersigned, he was advised that the blank Form 9 that he 
filed in June 2000 did not appear to be adequate to perfect 
an appeal from the denial of service connection for tinnitus.  
He and his representative were given 60 days to present 
additional argument, and his representative did submit an 
additional brief.  Further file review shows that the 
veteran's representative had addressed the issue of 
entitlement to service connection for tinnitus in a VA Form 
646 dated August 4, 2000.  A substantive appeal may be filed 
by a properly-designated representative.  See 38 C.F.R. 
§ 20.301(a) (2000).  Accordingly, it does appear that an 
adequate substantive appeal was filed with respect to the 
issue of entitlement to service connection for tinnitus.

In June 1999, the veteran filed a claim seeking entitlement 
to service connection for contact dermatitis of the ears.  
This matter has not been developed or certified for appeal, 
and it is referred to the RO for initial consideration.

By its September 1999 rating decision, the RO also denied 
service connection for arthritis of the hands.  The veteran 
perfected an appeal of this claim, but withdrew this claim 
during the April 2000 local hearing.  

The issues of entitlement to service connection for bilateral 
hearing loss disability and tinnitus are the subject of the 
remand herein.


FINDINGS OF FACT

1.  In February 1998, the RO denied entitlement to service 
connection for bilateral hearing loss.  The RO notified the 
veteran of its decision and of his appellate rights.  He did 
not appeal. 

2.  Evidence has been presented since the February 1998 RO 
decision that is so significant that it must be considered in 
order to fairly decide the merits of the claim for service 
connection for bilateral hearing loss. 


CONCLUSIONS OF LAW

1.  The February 1998 RO decision that denied entitlement to 
service connection for bilateral hearing loss disability is 
final.  38 U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 38 
C.F.R. §§ 20.200, 20.302(b) (2000). 

2.  Evidence received since the February 1998 RO decision 
that denied entitlement to service connection for bilateral 
hearing loss disability is new and material, and the 
veteran's claim is reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records reflect that the veteran underwent a 
National Guard enlistment examination in October 1960.  He 
denied having a history of ear trouble.  Examination revealed 
normal ears and ear drums.  Whispered voice was 15/15 
bilaterally.  In August 1961, the veteran underwent an 
examination in conjunction with his release from active duty 
for training.  He again denied any history of ear trouble.  
Examination of the ears and ear drums were normal.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
[blank]
0 (5)
LEFT
5 (20)
5 (15)
0 (10)
[blank]
5 (10)

The figures in parentheses in the chart above represent 
conversion of the formerly-used ASA readings to the 
currently-used ANSI/ISO readings.

In September 1997, the veteran filed a claim seeking to 
establish service connection for hearing loss.  He indicated 
that this disability began while he served in the Army 
National Guard.  He wrote that his hearing problems were 
noticeable by the time of his discharge in October 1968.  In 
a separate, handwritten statement attached to his claims 
form, the veteran asserted that when he was 26 years old, a 
private physician told him that he was deaf.  Prior to this, 
the veteran's wife apparently noticed his symptoms of hearing 
loss.  The veteran asserted that he currently experienced an 
"82%" hearing loss, which was improved to "50%" with 
hearing aids.  

The veteran also attached to his claims form a number of 
private medical records.  These records reflect, in pertinent 
part, that in August 1997, he was seen by a private physician 
who noted that the veteran worked as a plumber and complained 
of severe itching in both ears.  The veteran reported that he 
wore bilateral hearing aids for longstanding hearing loss.  
Pure tone thresholds, in decibels, were measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
70
70
75
80
LEFT
75
75
75
80
85

Speech audiometry revealed speech recognition ability of 82 
percent in the right ear and of 82 percent in the left ear.  
Following this examination, the impressions included 
bilateral sensorineural hearing loss.  

The records submitted by the veteran with his claims form 
also include summaries of audiometric evaluations conducted 
in 1977, 1987, 1989, 1993, and 1996, all of which revealed 
hearing loss, although not to the severity as shown in August 
1997.  These records also reflect that the veteran sought 
outpatient treatment for bilateral sensorineural hearing loss 
in February 1990.  Finally, these records include a September 
1997 letter from an individual who wrote that he sold the 
veteran a hearing aid in the summer of 1969 and that Dr. 
Casey had apparently given the veteran a hearing test six 
months before.  According to this individual, Dr. Casey 
advised the veteran that he had a serious hearing loss.   

In a November 1997 letter, the veteran asserted that he could 
no longer tolerate his hearing aids, and as a result could no 
longer work.

By a February 1998 rating decision, the RO denied service 
connection for bilateral hearing loss.  The basis of this 
denial was that the veteran did not have a period of active 
duty as defined by federal regulations, and as a result was 
not entitled to compensation.  The veteran was advised of 
this rating decision and of his appellate rights in a letter 
dated on March 9, 1998.  He did not appeal.

In June 1999, the veteran's representative submitted a number 
of service records pertaining to the veteran.  These 
documents include the copy of an August 1965 periodical 
National Guard examination report, in which whispered voice 
was 15/15 bilaterally.  In conjunction with this examination, 
the veteran reported having had no history of ear trouble.  
On a "Report of Medical History" form dated in April 1968, 
the veteran again denied any history of ear trouble, and his 
ears were normal on examination. 

These documents also include a "Retirement Credits Record," 
which indicates that the veteran had active duty for training 
from February 24 to August 23, 1961; from July 29 to August 
12, 1962; from July 28 to August 11, 1963; for a period in 
1964 (the specific months are illegible); from June 4 to June 
20, 1965; from August 5 to August 21, 1966; from June 9 to 
June 25, 1967; and from May 31 to June 16, 1968.  

The veteran filed a new claim for service connection for 
hearing loss in June 1999.  He attached to his claims form a 
number of documents, including a November 1997 letter from a 
private physician who confirmed that a recent audiological 
evaluation revealed sensorineural hearing loss in both ears.  
He also attached a March 1999 letter, in which Clifton O. 
Istre, Ph.D., noted that the veteran had hearing loss, which 
was, in part, "due to cochlear damage more than likely from 
noise."  Dr. Istre also noted that the other portion of the 
veteran's hearing loss was conductive in nature and related 
to his predisposition to middle and outer ear infections.  

The veteran underwent a VA audiology examination in August 
1999.  He reported having hearing loss which began while he 
was in the Army, while being exposed to artillery.  He also 
reported exposure to noise while working in a shipyard for a 
short period, and said that he was currently working as a 
plumber.  He also told the examiner that he hunted earlier in 
his life, but no longer did so.  The veteran complained of 
mild, constant, variably pitched tinnitus bilaterally, which 
he said began while he was in the Army.  


Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
65
65
65
75
75
LEFT
75
65
70
70
75

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 90 percent in the left ear.  
The veteran was diagnosed as having moderately severe to 
severe sensorineural hearing loss.  

The veteran also underwent a VA ear disease examination in 
August 1999, which revealed intact auricles.  There was 
cellular debris in both ear canals, more so on the right 
side.  The right tympanic membrane was intact but scarred and 
retracted.  The left tympanic membrane appeared within normal 
limits.  The impressions were otitis externa in both ears, 
otitis media, right ear, and history of dermatitis, right 
auricle.  

By a September 1999 rating decision, the RO determined that 
service connection for hearing loss was not warranted, as the 
service medical records did not reflect any evidence of 
hearing loss during the veteran's various active duty for 
training periods between 1962 and 1968.  This decision was 
made on the merits.  By the same rating decision, the RO also 
denied service connection for tinnitus, on the basis that 
this claim was not well grounded.  The veteran was advised of 
this rating decision and of his appellate rights in a letter 
dated on October 7, 1999.

In November 1999, the veteran's service medical records for 
the period from October 1960 to August 1961 were associated 
with the claims file, apparently received from the National 
Personnel Records Center (NPRC).  On a form associated with 
this records, it was indicated that the only verified period 
of active duty for training for the veteran was from February 
25 to August 24, 1961. 

In November 1999, the veteran submitted a written statement 
in which he specifically disagreed with the denial of service 
connection for hearing loss (he did not reference the denial 
of service connection for tinnitus).  The veteran attached to 
his statement an October 1999 letter from Dr. Istre, who 
reasserted that the veteran had cochlear damage stemming from 
excessive noise exposure.  It was also opined that the 
veteran's "time in the military does play a role in the 
hearing loss."  

The veteran and his spouse testified at the RO before a 
hearing officer in April 2000.  The veteran said that he had 
enlisted in the Army National Guard in February 1961 and that 
his basic training lasted from February to August of 1961.  
His MOS was in artillery, and he was sent to Fort Sill in 
Oklahoma, a "strictly artillery base."  He served in a 
division which shot artillery guns from Monday through 
Friday.  The men would rotate their positions around the 
firing guns, and everyone would have a turn near the muzzle.  
No one was told to wear ear plugs, according to the veteran.  
The veteran testified that during his initial two week active 
duty drills, he was active in the artillery unit.  He later 
shifted to an MOS of radio communications, which still 
involved running wires out near firing artillery guns.  He 
estimated that for 40 percent of his two week drills, he was 
exposed to noise from artillery.  During this period the 
veteran worked as a ship fitter (which involved welding and 
outfitting ships), and as a plumber.  He said that his work 
as a ship fitter did involve some noise exposure, but nothing 
like that of artillery fire.  In 1968, the veteran apparently 
went to Dr. Casey, who told him he was essentially deaf due 
to exposure to loud noise.  Dr. Casey had since died, and the 
veteran's spouse had unsuccessfully attempted to obtain 
records from the physician's son.  She did remember that the 
veteran had hearing loss and had returned from that 1968 
visit in shock after being told by Dr. Casey that he was 
deaf.  The veteran was later fitted for a hearing aid, and 
began to hear things, like his children's voices and a noisy 
refrigerator, for the first time.

The veteran testified that a physician in the service 
apparently tested his hearing, but did not tell him that he 
had hearing loss.  The veteran suggested that he was asked to 
leave the service shortly after this hearing test.  The 
veteran's spouse also testified as to the severity of his 
current hearing loss symptoms.  

The veteran also testified that he began to experience a 
humming halfway through his years of service.  He would hear 
a hum after he started shooting.  Initially, the hum would 
last a few seconds, then go away.  After service, it would 
occur up to three times a day.  Currently, the humming would 
occur every now and then, but the veteran said it was worse 
when he was younger.  

In a supplemental statement of the case dated on May 1, 2000, 
the RO referenced the issues of service connection for 
hearing loss and service connection for tinnitus. 

In a written statement associated with the claims file on May 
31, 2000, the veteran indicated that he had received the 
supplemental statement of the case, had no new information to 
provide and did not wish to file a new substantive appeal in 
response.  He did request a Board hearing, however.

On a Form 9 associated with the claims file on June 27, 2000, 
the veteran indicated that he wanted a videoconference Board 
hearing.

In a written statement associated with the claims file on 
dated in August 2000, the veteran's representative argued in 
favor of service connection for hearing loss and tinnitus.  

On March 20, 2001, the veteran and his son testified before 
the undersigned Board member by videoconference.  The veteran 
essentially restated his contentions that his current hearing 
loss and tinnitus were due to exposure to noise from firing 
artillery cannons while serving on active duty for training.  
He related a specific incident in which he fell asleep 
underneath a howitzer gun during a break in training, and 
after it suddenly fired, he experienced ringing in his ears 
for 15 to 20 minutes.  He was afraid to tell anyone about 
this symptom, however, and did not seek medical treatment at 
that time.  

The veteran again testified how Dr. Casey had told him in 
1968 that he was deaf, and confirmed that he had been unable 
to obtain records documenting this visit.  The veteran said 
he obtained his first hearing aid in 1969, from a friend who 
worked at Beltone.  He reported that he had worked as a ship 
fitter and as a plumber.  He related one instance in which he 
was apparently denied a promotion or transfer at a shipyard 
sometime in the 1970s because of his hearing problem.  The 
veteran said that no doctor had specifically attributed his 
hearing loss to any incident in service involving artillery 
noise exposure, although some doctors apparently told him 
that "it would have been something that was very loud."  

The veteran's son testified that as early as he could 
remember, his father could not hear, and he would have to 
repeat himself three to four times when speaking to him.  At 
the conclusion of the hearing, the veteran was granted 60 
days to file a written brief as to the timeliness of appeal 
concerning the issue of entitlement to service connection for 
tinnitus.


II.  Analysis

A.  Hearing loss 

The RO has not considered this issue as one of whether new 
and material evidence has been submitted to reopen the claim, 
nor has the veteran been given the relevant laws and 
regulations pertaining to reopening finally denied claims.  
However, there is no prejudice to the veteran in light of the 
Board's finding on this question, as detailed below.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1131 (West Supp. 2000); 
38 C.F.R. § 3.303(a) (2000).  Service connection will be 
rebuttably presumed for certain chronic diseases, including 
sensorineural hearing loss, when manifest to a degree of 10 
percent or more within one year after the veteran's military 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  (It is appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and, therefore, a 
presumptive disability.  See Memorandum, Characterization of 
High Frequency Sensorineural Hearing Loss, Under Secretary 
for Health, October 4, 1995; 38 C.F.R. § 3.309(a) (2000).)

Impaired hearing will be considered to be a disability for VA 
purposes when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385 (2000).

By letter dated March 9, 1998, the RO notified the veteran of 
the February 1998 rating decision denying entitlement to 
service connection for bilateral hearing loss.  The veteran 
was also advised of his appellate rights, and did not appeal.  
Therefore, the RO's decision became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302 
(2000). 

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000). 

The basis of the RO's February 1998 rating decision denying 
service connection for hearing loss was that there was no 
evidence that the veteran had a period of active duty as 
defined by federal regulations, and as a result he was not 
entitled to compensation.  Since that rating decision became 
final, additional service records have been associated with 
the claims file.  These documents include a "Retirement 
Credits Record," which indicates that the veteran had active 
duty for training from February 24 to August 23, 1961; from 
July 29 to August 12, 1962; from July 28 to August 11, 1963; 
for a period in 1964 (the specific months are illegible); 
from June 4 to June 20, 1965; from August 5 to August 21, 
1966; from June 9 to June 25, 1967; and from May 31 to June 
16, 1968.  

The evidence received subsequent to the February 1998 rating 
decision is presumed credible for the purposes of reopening 
the appellant's claim unless it is inherently false or 
untrue. Duran v. Brown, 7 Vet. App. 216, 220 (1995); Justus 
v. Principi, 3 Vet. App. 510, 513 (1992). See also Robinette 
v. Brown, 8 Vet. App. 69, 75-76 (1995). 

The veteran has presented new and material evidence, in the 
form of the "Retirement Credits Record," regarding his 
previously denied claim of entitlement to service connection 
for bilateral hearing loss.  The petition to reopen is 
granted.  Accordingly, consideration may be given to the 
entire evidence of record without regard to any prior denial. 


ORDER

The veteran's claim of entitlement to service connection for 
bilateral hearing loss has been reopened.  The appeal is 
granted to this extent, subject to the following remand 
directions of the Board. 


REMAND

Additional development is needed prior to appellate 
disposition of this case.

First, there is some confusion as to the dates of the 
veteran's active duty for training.  He indicated during his 
Board hearing that he had had many periods of active duty for 
training from 1961 through 1968, though there are no DD-214s 
to this effect.  The claims file contains the "Retirement 
Credits Record" indicating numerous periods of active duty 
for training between February 1961 and June 1968, although 
these dates have not been verified by NPRC.  The RO should 
verify with the NPRC all the veteran's specific dates of 
active duty for training.  The RO should also confirm that it 
has all service medical records pertaining to the veteran's 
periods of active duty for training.  Although the appellant 
has the burden of submitting evidence in support of her 
claim, the case law says that VA should try to obtain 
pertinent evidence possessed by and in control of the 
Government.  Murphy v. Derwinski, 1 Vet. App. 78, 82 (1990). 

Second, as detailed above, the claims file includes two 
letters from Clifton O. Istre, Ph. D.  In his March 1999 
letter, Dr. Istre noted that the veteran had hearing loss 
which was due, in part, "to cochlear damage more than likely 
from noise."  (He also noted that the veteran's hearing loss 
was also related to his predisposition to middle and outer 
ear infections).  In his October 1999 letter, Dr. Istre 
clarified that the veteran's cochlear damage stemmed from 
excessive noise exposure and that the veteran's "time in the 
military does play a role in the hearing loss."  

Dr. Istre's letters suggest a correlation between the 
veteran's current bilateral hearing loss and his periods of 
active duty for training.  While the veteran underwent VA 
audiology and ear disease examinations in August 1999, 
neither examiner proffered an opinion as to whether the 
veteran's hearing loss and/or tinnitus are the result of 
noise exposure during his periods of active duty for 
training.  New VA ear and audiological examinations are 
therefore necessary.  

The most recent records reflecting treatment of the veteran 
were associated with the claims file in June 1999.  To ensure 
that the veteran's claim will receive a fully informed 
evaluation, clinical data reflecting any treatment of the 
veteran's hearing loss and/or tinnitus, since June 1999, must 
be obtained and reviewed.  38 C.F.R. §§ 4.1, 4.2 (2000). 

Finally, there was a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107). 

Accordingly, this case is REMANDED for the following:

1.  With any needed assistance from the 
veteran, contact the NPRC or any other 
necessary sources to officially confirm 
all dates of the veteran's service, 
including active duty for training. 

2.  Confirm that all service medical 
records pertaining to the veteran have 
been obtained, including those from all 
his periods of active duty for training.  
If any such records have not been 
associated with the claim file, conduct 
all appropriate development to obtain 
such records and permanently associate 
them with the claims file.  All attempts 
to obtain such records should be 
documented in the claims file.  

3.  Ask the veteran to provide a complete 
work history, including dates, job titles, 
and the type of work each entailed.

4.  Review the claims file and ensure that 
all notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475 (VCAA) is 
completed.  In particular, ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The development 
should include, but is not limited to, 
obtaining all of the veteran's VA medical 
records dated from June 1999 to the 
present and asking him to submit a 
detailed statement of all private 
treatment he has received for hearing loss 
and/or tinnitus symptoms beginning in 
1999. 

5.  Following completion of the above 
actions, conduct special VA ear and 
audiological examinations.  The claims 
folder must be reviewed prior to the 
examinations.  Such tests as the 
examiners deem necessary should be 
performed.  If an examiner finds that it 
is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

a.  Is it at least as likely as not 
that any current hearing loss 
disability is attributable to any 
disease or injury, including noise 
exposure, during the veteran's 
active duty for training, as opposed 
to any non-service noise exposure or 
other cause?

b.  Does the veteran have tinnitus?  
If so, is it at least as likely as 
not that it is related to any 
disease or injury, including noise 
exposure, during the veteran's 
active duty for training, as opposed 
to any non-service noise exposure or 
other cause?

c.  The evidence considered by the 
examiner should include, but not be 
limited to, any relevant documents 
received from Dr. Istre and the 
veteran's occupational or 
recreational noise exposure history.  
The reasons for any medical opinions 
by the examiner should be discussed 
in detail.  If the examiner agrees 
or disagrees with the opinion(s) of 
Dr. Istre, he/she should state the 
reasons therefor, citing appropriate 
authority as needed.   

6.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If a requested examination does not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
Ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed with respect to the veteran's 
claims for service connection.

7.  When the above developments have been 
completed, the case should be reviewed.  
If the decisions concerning entitlement 
to service connection for bilateral 
hearing loss and entitlement to service 
connection for tinnitus remain adverse to 
the veteran, he and his representative 
should be issued a supplemental statement 
of the case, and be afforded the 
requisite opportunity to respond.  

Thereafter, the claim is to be returned to the Board if 
appropriate, following applicable appellate procedure.  The 
veteran need take no further action until he is so informed.  
He has the right to submit additional evidence and argument 
on the matters that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional medical evidence and 
fulfill due process considerations.  No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

